Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I and species fig. 5b in the reply filed on 10/25/21 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4872947) in view of Cox (US 6418874).
Regarding claim 1. Wang teaches in fig. 2 a semiconductor processing chamber (fig. 2 chamber/housing 14, det desc para 2) comprising: a substrate support (susceptor 16, det desc para. 7) positioned within a processing region of the semiconductor processing chamber (fig. 2); a lid plate (fig. 2, the top flat ceiling of the box enclosure near label 10 fig. 2); a gasbox (the square box gas dist sys 32 det desc para. 20) positioned between the lid plate and the substrate support (fig. 2), the gasbox characterized by a first surface and a second surface opposite the first surface (top, bottom surfaces, fig. 1, 10), wherein the gasbox defines a central aperture (inlet bore 88 des disc para 22), wherein the gasbox defines an annular channel (ann chan 84 det desc para 24) in the first surface of the gasbox (fig. 10, formed recessed into top surf of 32) extending about the central aperture (fig. 10, 84 around 88) through 
Regarding claim 2. Wang in view of Cox teaches the semiconductor processing chamber of claim 1, wherein the ferrite block is characterized by an annular shape (as disc, see Cox fig. 4a) extending about the central aperture of the gasbox (as prev discussed).
Regarding claim 3. Wang in view of Cox teaches the semiconductor processing chamber of claim 2, but does not teach further comprising: an insulator positioned between the gasbox and the lid plate, wherein the insulator defines a central aperture axially aligned with the central aperture defined through the gasbox, and wherein the ferrite block extends about the insulator, however Cox teaches in fig. 4b an insulator 50a det desc para 25 positioned between the gasbox and the lid plate (between top of 46 and at least inner sidewalls of the inner gas box structure 48a), wherein the insulator defines a central aperture (at least a short passage section fig. 4b) axially aligned with the central aperture defined through the 
Regarding claim 4. Wang in view of Cox teaches the semiconductor processing chamber of claim 1, wherein the ferrite block comprises a plurality of blocks extending about the gasbox (see Cox fig. 5 as one of the variants of the ferrite, being formed of multiple cut segments, that extend around the center of the gas box/central aperture, as prev discussed).
Regarding claim 5. Wang in view of Cox teaches the semiconductor processing chamber of claim 1, but does not teach wherein the ferrite block is disposed within a dielectric material, however Cox teaches in det desc para 22-24 the toroidal dome housing the ferrite is made of dielectric material/anodized Al; it would be obvious to those skilled in the art at invention time to modify Wang in order to avoid induced current loops/short circuiting and avoid using additional spacer det para 22-24.
Regarding claim 8. Wang in view of Cox teaches the semiconductor processing chamber of claim 1, wherein the gasbox defines a second annular channel within the gasbox, and wherein the ferrite block is seated within the second annular channel (it would have been obvious to those skilled in the art at invention time to make a special/second annular recess in Wang’s gas box in order to allow for placement of the ferrite around the central aperture as disc in claim 1 and as is already the idea in Cox, the toroidal housing 48 for the ferrite).
Claim 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4872947) in view of Cox (US 6418874) and further in view of Ellingboe (US 6204607).
Regarding claim 6. Wang in view of Cox teaches the semiconductor processing chamber of claim 5, but does not teach wherein the dielectric material is characterized by a dielectric constant below or about 3.7, however Ellingboe teaches in det desc para. 5 a PTFE container 40 holding ferrites 46 fig. 3b, PTFE is the same dielectric material used by applicant therefore would have the same material property such as the Di. Const. It would be obvious to those skilled in the art invention time to modify Wang as another material that houses ferrites and would yield the predictable result of preventing arcing since it is made of insulating/dielectric for reasons discussed previously.
.
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4872947) in view of Cox (US 6418874) and further in view of Lai (US 20170194128).
Regarding claim 9. Wang in view of Cox teaches the semiconductor processing chamber of claim 8, but does not teach wherein a dielectric spacer is positioned on the ferrite block seated within the second annular channel, however Lai teaches in fig. 2 a dielectric spacer (insulating member 216 [0023] and dielectric isolator 220 which take up space) is positioned on the ferrite block seated within the second annular channel (on the inner/outer sides of ferrite 222 [21] in the multiple annular channels, fig 3); it would be obvious to those skilled in the art at invention time to modify Wang to confine electric current and reduce short circuiting [19] as well as improve structural support/compactness by contacting/holding the ferrite vs being suspended.
Regarding claim 10. Wang in view of Cox and Lai teaches the semiconductor processing chamber of claim 9, wherein the dielectric spacer defines a recess within the dielectric spacer (see Lai fig. 2), but does not teach wherein a cover is seated within the recess within the dielectric spacer, however Lai teaches cushion 238 [25]/alternatively isolator 220 seated in the 216 on the ferrite and it would be obvious to those skilled in art at invention time to modify Wang to avoid abrasive damage to ferrite and confine electric currents [25, 19].
 	Regarding claim 11. Wang in view of Cox and Lai teaches the semiconductor processing chamber of claim 10, wherein the dielectric spacer creates a vertical spacing between the cover and the ferrite block (Lai fig 2, 220 allows for a vertical gap between 222 and 216), and wherein the dielectric spacer creates a radial gap between the cover and the gasbox (216 allows for gap between 238/220 and central aperture 216 which is part of gas box).
Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4872947) in view of Liang (US 20130034666).


Regarding claim 13. Wang in view of Liang teaches the semiconductor processing chamber of claim 12, wherein the ferrite block is characterized by an annular shape extending about the central aperture of the gasbox (Liang fig. 18, 22 showing the ring ferrite around the center gas aperture which is equivalent/very similar to Wang’s central gas channel, fig. 10).
Regarding claim 14. Wang in view of Liang teaches the semiconductor processing chamber of claim 13, further comprising: an insulator (via Liang 1825 insulator [94] which would be obvious to those skilled in the art at invention time to add to Wang to prevent current leakage/electrical disruption to other chamber parts) positioned between the gasbox and the lid plate (fig. 18 between 1820 and 1830), wherein the insulator defines a central aperture axially aligned with the central aperture defined through the gasbox (1825 help define/encircle a central passage thru 1830 which is vert aligned with 1815 thru 
Regarding claim 15. Wang in view of Liang teaches the semiconductor processing chamber of claim 13, wherein the ferrite block comprises a plurality of blocks extending about the gasbox (Liang fig 18 showing 1810a, b about the top of 1830).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4872947) in view of Liang (US 20130034666) and further in view of Ellingboe (US 6204607).
Regarding claim 16. Wang in view of Liang teaches the semiconductor processing chamber of claim 12, wherein the ferrite block is disposed within a dielectric material (see claim 14, ceramic insulator 1825), but does not teach wherein the dielectric material comprises polytetrafluoroethylene or polyether ether ketone, however Ellingboe teaches in det desc para. 5 a PTFE container 40 holding ferrites 46 fig. 3b. It would be obvious to those skilled in the art invention time to modify Wang as another material that houses ferrites and would yield the predictable result of preventing arcing since it is made of insulating/dielectric material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/YUECHUAN YU/Primary Examiner, Art Unit 1718